Fourth Court of Appeals
                                  San Antonio, Texas
                                        February 1, 2021

                                     No. 04-20-00142-CV

                                     Charles W. HANOR,
                                          Appellant

                                               v.

                                      Dicky G. HANOR,
                                          Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-24182
                         Honorable Antonia Arteaga, Judge Presiding

                                        ORDER

Sitting: Rebeca C. Martinez, Chief Justice
         Patricia O. Alvarez, Justice
         Luz Elena D. Chapa, Justice
         Irene Rios, Justice
         Beth Watkins, Justice
         Liza A. Rodriguez, Justice

        On December 16, 2020, a panel of this court issued an opinion affirming the trial court’s
judgment in this case. On December 31, 2020, appellant filed a motion seeking en banc
reconsideration of that opinion. After consideration, appellant’s motion is DENIED. See TEX. R.
APP. P. 49.7.


                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court